Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 04/09/2021. 
Claims 2, 4-6, and 13,-14 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments, dated 04/29/2021, with respect to Claim 4 under 35 U.S.C. §102 have been considered but they are not persuasive.  
Regarding Claim 4, Applicant presents the following arguments:
Claim 4 stands rejected under 35 U.S.C.§102(a)(1) as being anticipated by U.S. 
Publication No. 2012/0240909 ("Geyer"). Applicant respectfully disagrees with this rejection. 
Claim 4 recites a fueling system comprising, among other features, a controller configured to: 
1.    determine an amount of torque provided by each cylinder ; and 
2.    control each dual actuator for each cylinder to adjust an amount of pressurized air 
injected into each cylinder as needed to provide an air/fuel ratio for each cylinder to reduce an imbalance of drive torque provided by the cylinder relative to other 
cylinders. 
The Geyer publication neither teaches nor suggests such a fueling system capable of controlling drive torque imbalances provided by each cylinder relative to other cylinders. 
In connection with the functionality of determining an amount of torque provided by each cylinder, the Office Action points generally to paras. 0003, 0052-0053 and 0055 and to Figs. 2-3 and 7 of the Geyer publication. Specifically, the Office Action quotes the following passage from para. 0053: "an amount of air delivered to the cylinders may vary based on 
Applicant respectfully points out that neither this quoted passage, nor other portions of the pointed-to paragraphs, teach or suggest a controller to determine an amount or torque provided by each cylinder. The quoted passage, for example, is instead a statement describing the correlation of operating conditions such as torque output to the amount of air delivered to the cylinders. There is no teaching of a "determination." Nor is there any teaching of such a determination of torque "provided by each cylinder." 
Consistent with this lack of teaching of determining torque provided by each cylinder, the Geyer publication provides no teaching or suggestion of a controller that reduces imbalances of drive torque provided by the cylinder relative to other cylinders. In connection with this functionality the Office Action points to paras. 0003 and 0045-0060 and Figs. 2-3 of the Geyer publication. Specifically, the Office Action quotes the following passages from paras. 0052 and 0055: "cylinders may receive different amounts of compressed air based on operating parameters such as if the cylinder is an EGR donor cylinder, fuel injection timing and amount in each cylinder, etc.," and "Thus, by injecting the stored compressed air directly to the cylinders of the engine, the engine may respond quickly during transient conditions when increased torque is desired." (Office Action, pg. 10; emphasis added in Office Action.) 
Applicant respectfully points out that neither these quoted passages, nor other portions of the pointed-to paragraphs, teach or suggest a controller configured to provide an air/fuel ratio to reduce torque imbalances of a cylinder relative to other cylinders. Instead, these portions of the Geyer publication describe general relationships between different amounts of air and engine operation. 
The fueling system recited by claim 4 has features and advantages that are neither taught nor suggested by the Geyer publication. Withdrawal of the § 102 rejection of claim 4 is requested for at least these reasons. 
Claims 2 and 5 stand rejected under 35 U.S.C. §103 as being unpatentable over Geyer in view of U.S. Publication No. 2015/0128589 ("Kim"). These claims depend from independent claims 4 and are therefore are distinguishable over the cited art for at least the reasons set forth above with reference to claim 4. Withdrawal of the § 103 rejections of claims 2 and 5 are requested accordingly. 
Claim 6 stands rejected under 35 U.S.C. §103 as being unpatentable over Geyer in view of Kim and further in view of U.S. Publication No. 2004/0154581 ("Yamaoka"). Claim 
6 depends indirectly from independent claim 4 and is therefore distinguishable over the cited art for at least the reasons set forth above with reference to claim 4. Withdrawal of the § 103 rejection of claim 6 is requested accordingly.

The Examiner respectfully disagrees.  The Geyer reference very clearly shows determination of an amount of torque provided on a per cylinder basis and control of dual injectors for each cylinder as needed to provide an air/fuel ratio for each cylinder to reduce an imbalance of drive torque provided by the cylinder relative to the other cylinders (see at least ¶¶; “an amount of air delivered to the cylinders may vary based on operating conditions. As one example, when a small increase in air-fuel ratio and/or torque output is desired, a small amount of air is injected to the cylinders.”; “if it is determined that the air-fuel ratio is less than the first threshold, method 600 continues to 608 where compressed air is injected directly from the storage vessel to one or more cylinders of the engine”; “704 where a desired air-fuel ratio increase is determined. As an example, the desired increase in air-fuel ratio may be a difference between the current air-fuel ratio and an air-fuel ratio for efficient engine operation at the desired power output of the engine.”; “cylinders may receive different amounts of compressed air based on operating parameters such as if the cylinder is an EGR donor cylinder, fuel injection timing and amount in each cylinder, etc.”, “an amount of air delivered to the cylinders may vary based on operating conditions. “Thus, by injecting the stored compressed air directly to cylinders of the engine, the engine may respond quickly during transient conditions when increased torque is desired.”) (Figs 7-8) [Examiner Note: ] 
The cited passages clearly disclose that the controller determines an amount of torque provided by each cylinder because the controller is able to control the injection of compressed air to the cylinders on an individual basis to achieve a desired torque based on operating conditions.  Therefore, the rejection is maintained.
Applicant’s arguments with respect to Claims 13-14 under 35 U.S.C. §103 have been considered but they are not persuasive.
Applicant's arguments, (see Pages 7-8), filed on 04/29/2021, with respect to the rejection of Claims 13-14 under 35 U.S.C. 103 for been fully considered and are not  examiner respectfully notes that a new, different interpretation of Geyer in view of Berger is now made in response to the amendments. Therefore, the rejection has been maintained and only updated with new citations and interpretations in order to sufficiently address the amendments to the claim.
 Regarding Claim 14, Applicant's arguments are based only upon dependencies from Claim 13.  Therefore, the arguments are not persuasive.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geyer (US 2012/0240909), hereinafter Geyer.
Regarding Claim , 
 discloses:
A fueling system, comprising: 
a pressurized air source (); 
a liquid fuel source (¶¶: “engine 104 may combust fuel including gasoline, kerosene, biodiesel, or other petroleum distillates of similar density through compression ignition (and/or spark ignition).”); 
a plurality of dual injectors ( | Note multiple injectors depicted in Figure 2) coupled to the pressurized air source and the liquid fuel source, the plurality of dual injectors () being mounted to directly inject pressurized air from the pressurized air source () and liquid fuel from the liquid fuel source into a corresponding plurality of combustion chambers (: Examiner notes specifically the plurality of combustion chambers depicted in Fig 2) of a plurality of engine cylinders (¶¶: “the controller 148 may send a signal to one or more injectors to inject compressed air from a compressed air storage vessel into one or more cylinders of the engine based on communication from engine sensors within the engine system”) (¶¶: “The air injector 174 and the fuel injector 188 are shown coupled directly to cylinder 160 for injecting air and fuel ”)  ; and
a controller () in communication with the plurality of dual injectors ( | Note multiple injectors depicted in Figure 2), the controller () being configured to cause the plurality of dual injectors ( | Note multiple injectors depicted in Figure 2) to inject pressurized air directly into the The air injector 174 and the fuel injector 188 are shown coupled directly to cylinder 160 for injecting air and fuel ” “704 where a desired air-fuel ratio increase is determined. As an example, the desired increase in air-fuel ratio may be a difference between the current air-fuel ratio and an air-fuel ratio for efficient engine operation at the desired power output of the engine.”) (See Fig 7);
wherein the controller () is further configured to: 
determine an amount of torque provided by each cylinder of the plurality of engine cylinders () (¶¶: “an amount of air delivered to the cylinders may vary based on operating conditions. As one example, when a small increase in air-fuel ratio and/or torque output is desired, a small amount of air is injected to the cylinders.”) ();  
determine a nominal fuel injection for each cylinder of the plurality of engine cylinders () (¶¶: “The … fuel injector 188 .. shown coupled directly to cylinder 160 for injecting … fuel, …, directly therein in proportion to the pulse width of respective signals received from the controller 148”); 
determine for each cylinder of the plurality of engine cylinders () a nominal amount of air available to the cylinder via an intake valve coupled to the cylinder for the engine cycle (¶¶: “controller 148 may control the vehicle system 100 by sending commands to various components such as … cylinder valves, throttle, etc.”); 

control each dual injector ( | Note multiple injectors depicted in Figure 2) for each cylinder () to adjust an amount of pressurized air into each cylinder as needed to provide an air/fuel ratio for each cylinder to reduce an imbalance of drive torque provided by the cylinder relative to other cylinders of the plurality of cylinders  () (¶¶: “if it is determined that the air-fuel ratio is less than the first threshold, method 600 continues to 608 where compressed air is injected directly from the storage vessel to one or more cylinders of the engine”; “704 where a desired air-fuel ratio increase is determined. As an example, the desired increase in air-fuel ratio may be a difference between the current air-fuel ratio and an air-fuel ratio for efficient engine operation at the desired power output of the engine.”; “cylinders may receive different amounts of compressed air based on operating parameters such as if the cylinder is an EGR donor cylinder, fuel injection timing and amount in each cylinder, etc.”, “an amount of air delivered to the cylinders may vary based on operating conditions. As one example, when a small increase in air-fuel ratio and/or torque output is desired, a small amount of air is injected to the cylinders.”; “Thus, by injecting the stored compressed air directly to cylinders of the engine, the engine may respond quickly during transient conditions when increased torque is desired.”) ().
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Geyer as applied above in view of Kim (US 2015/0128589) hereinafter Kim.
Regarding Claim , 
 fails to explicitly disclose:
wherein the pressurized air source is a pressurized air tank of a heavy-duty truck.  
 discloses:
a pressurized air source ()
 teaches:
wherein the pressurized air source () is a pressurized air tank of a heavy-duty truck (¶) to improve fuel efficiency (¶).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Geyer to mount a pressurized air source to a heavy duty truck as taught by Kim to improve fuel efficiency of a heavy duty truck (¶). 
Regarding Claim , 
Geyer teaches all of the claimed features but is silent as to each dual injector is configured to provide at least three percent of a total air flow to the corresponding combustion chamber. It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a results effective variable by routine experimentation, see MPEP 2144.05 II A. 
However Geyer teaches that the injection of pressurized air into a cylinder, as needed, is a result effective variable, in that it produces a recognized result.  In this case, Geyer teaches that the amount of pressurized air injected into a cylinder can provide a desired air/fuel ratio for the purpose of balancing drive torque provided by the cylinders.  (¶¶: “if it is determined that the air-fuel ratio is less than the first threshold, method 600 continues to 608 where compressed air is injected directly from the storage vessel to one or more cylinders of the engine” “704 where a desired air-fuel ratio increase is determined. As an example, the desired increase in air-fuel ratio may be a difference between the current air-fuel ratio and an air-fuel ratio for efficient engine operation at the desired power output of the engine.”). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the apparatus of Geyer and optimize the air flow provided by each dual injector to the corresponding combustion chamber and arrive at the optimal air flow percentage to be provided by each dual injector, since it has been held that is not inventive to discover the optimum or workable ranges of a results effective variable by routine experimentation.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Geyer and Kim as applied above and further in view of Yamaoka (US 2004/0154581) hereinafter Yamaoka.
Regarding Claim , 
 disclose:
a plurality of valves, each valve being coupled between a dual injector and the pressurized air source and a gaseous fuel source, 
each valve being movable between an air source position wherein the pressurized air source is in fluid communication with the dual injector and a fuel source position wherein the gaseous fuel source is in fluid communication with the dual injector; 
wherein the controller is in communication with the plurality of valves, the controller being configured to cause each of the plurality of valves to move between the air source position and the fuel source position, to control each of the dual injectors to inject pressurized air into a corresponding combustion chamber when the valve coupled to the dual injector is in the air source position and to control each of the dual injectors 
 teach:
A prior art system using a known technique that is applicable to the system of the combination of references.  Namely, the technique of utilizing a valve () coupled between the dual injector and the pressurized air source and a gaseous fuel source (¶¶), the valve being movable between an air source position wherein the pressurized air source is in fluid communication with the dual injector and a fuel source position wherein the gaseous fuel source is in fluid communication with the dual injector (¶¶: “the fuel injection valve 11 is constructed to be able to selectively inject only fuel, only air, or both of fuel and air at the same time.”) wherein the controller () is in communication with the valve (), the controller () being configured to cause the valve () to move between the air source position and the fuel source position, to control the dual injector to inject pressurized air into the combustion chamber when the valve is in the air source position and to control the dual injector to inject gaseous fuel into the combustion chamber when the valve is in the fuel source position (¶¶: “the fuel injection valve 11 is constructed to be able to selectively inject only fuel, only air, or both of fuel and air at the same time.”) to supply any desired air amount, fuel pressure, or fuel amount to the combustion chamber in a dual valve configuration according to engine operating conditions (¶¶). 
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Yamaoka et al.  to the system of the combination of references the combination of references to supply any desired air amount, fuel pressure, or fuel amount to the combustion chambers in a dual valve configurations according to engine operating conditions (¶). 
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Geyer as applied above in view of Berger et al. (US 20070283939) hereinafter Berger et al.
Regarding Claim , 
 discloses:
A fueling system, comprising: 
a pressurized air source (); 
“each of the plurality of cylinders 160 includes an injector 174 so that pressurized air from the storage vessel may be discharged directly to the cylinders 160 of the engine 104”) 
a controller () in communication with the dual injector (),
 fails to explicitly disclose:
a gaseous fuel source; 
the dual injector being mounted to inject pressurized air from the pressurized air source and gaseous fuel from the gaseous fuel source into an intake port of a cylinder of an engine; and 
the controller being configured to cause the dual injector to inject pressurized air and gaseous fuel into the intake port.  
However, Geyer discloses:
A dual injector () coupled to a pressurized air source and a fuel source (¶¶) 
It has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham v. John Deere, 383 U.S. 1, 148 USPQ 459 (1966), if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP §2143(I)(E)).
In the instant case, and as per finding (1), Geyer teaches that there is a recognized need in the art to improve transient response of air fuel ratio control in fueling systems to enhance fuel combustion in a system (Geyer: ¶¶, 0046; “In one approach, an engine system includes an air storage tank that delivers additional air to an intake manifold of the engine during transient conditions. As such, the cylinders of the engine may receive a greater air charge, resulting in a greater air-fuel ratio and faster torque increase.”; “Furthermore, the claimed subject matter is not limited to implementations that solve any disadvantages noted above or in any part of this disclosure.).  
As per finding (2), one of ordinary skill in the art would recognize that there are only four identified, predictable potential solutions in the art of fueling systems utilizing dual injectors with pressurized air to address improvement of transient response of air fuel ratio control.  Namely, the configurations of dual injection of air and fuel to effect transient response of air fuel ratio control would only be designed as follows: (A) Port injection of air and gaseous fuel; (B) Direct injection of air and gaseous fuel; (C) Port injection of air and liquid fuel; or (D) Direct injection of air and liquid fuel. 
Alternatively, the compressed air could be supplied in the intake manifold or cylinder head.”; “In this way, it is possible to utilize an air source in combination with a flow amplifier device to provide improved operation for an engine using gasoline, diesel, or various other fuel types.”) into an intake port of a cylinder of an engine and a controller configured to cause the dual injector to inject pressurized air and gaseous fuel into the intake port would improve transient response of air fuel ratio control in fueling systems to enhance fuel combustion in a system (Geyer: ¶¶, 0046; “In one approach, an engine system includes an air storage tank that delivers additional air to an intake manifold of the engine during transient conditions. As such, the cylinders of the engine may receive a greater air charge, resulting in a greater air-fuel ratio and faster torque increase.”; “Furthermore, the claimed subject matter is not limited to implementations that solve any disadvantages noted above or in any part of this disclosure.) (see at least Berger: ¶¶; “the ability to provide rapid response to variations in delivered compressed air enables further exploitation of the ability to accommodate the earliest possible induction of such compressed air, thereby further increasing engine transient responsiveness.  Note that various types of fuel injectors may be used, such as side direct injection, overhead direct injection, and port injection.”; “concepts disclosed herein may be applied to multi fuel engines capable of burning various types of gaseous fuels and liquid fuels.”).  That is, changing the fuel source of a dual 
As per finding (4), one of ordinary skill in the art would recognize that changing a liquid fuel source to a gaseous fuel source and a mounting position of a dual injector to an intake port of a cylinder of an engine might would provide the benefit of improving transient response of air fuel ratio control in fueling systems to enhance fuel combustion in a system (Geyer: ¶¶, 0046; “In one approach, an engine system includes an air storage tank that delivers additional air to an intake manifold of the engine during transient conditions. As such, the cylinders of the engine may receive a greater air charge, resulting in a greater air-fuel ratio and faster torque increase.”; “Furthermore, the claimed subject matter is not limited to implementations that solve any disadvantages noted above or in any part of this disclosure.) (see at least Berger: ¶¶; “the ability to provide rapid response to variations in delivered compressed air enables further exploitation of the ability to accommodate the earliest possible induction of such compressed air, thereby further increasing engine transient responsiveness.  Note that various types of fuel injectors may be used, such as side direct injection, overhead direct injection, and port injection.”; “concepts disclosed herein may be applied to multi fuel engines capable of burning various types of gaseous fuels and liquid fuels.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Geyer and to 
Regarding Claim , 
 disclose:
a fuel injector coupled to a liquid fuel source (Berger et al.: ¶¶: “the system may be applied in direct injection gasoline engines to achieve improved air-fuel ratio control”), 
the controller (Berger et al.: ) being in communication with the fuel injector and configured to cause the fuel injector to inject liquid fuel into a combustion chamber (Berger et al.: ) of the cylinder (Berger et al.: Abstract, ¶¶: “the system may be applied in direct injection gasoline engines to achieve improved air-fuel ratio control”).  
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
Liquid Fuel Source - such as a common rail accumulator (See Instant Specification ¶0025) 
Transient Engine Condition - acceleration from a stop (See Instant Specification ¶0032) 
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/JOSEPH J DALLO/Primary Examiner, Art Unit 3747